Fourth Court of Appeals
                                         San Antonio, Texas
                                              January 14, 2015

                                            No. 04-14-00620-CV

        Rosa Obregon PEREZ, Ricardo O. Perez, individually and as next friend of Rosa Elia Perez,
               Maria Perez Jalomus, Juan Jose Perez, Julio Perez, Jr., and Fernando Perez,
                                              Appellants

                                                 v.
                            The Goodyear Tire & Rubber CompanyAppellee/s
                           THE GOODYEAR TIRE & RUBBER COMPANY,
                                               Appellee

                      From the 83rd Judicial District Court, Val Verde County, Texas
                                          Trial Court No. 26130
                                     Robert Cadena, Judge Presiding

                                                    ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to January 21, 2015.

                                                                  PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:              William G. Neumann, Jr.                     J. Michael Myers
                 Hagood & Neumann, L.L.P.                    Naman Howell Smith & Lee PLLC
                 1520 E. Highway 6                           10001 Reunion Place, Suite 600
                 Alvin, TX 77511                             San Antonio, TX 78216

                 James M. Parker, Jr.
                 Naman, Howell, Smith & Lee, PLLC
                 10001 Reunion Place, Suite 600
                 San Antonio, TX 78216